
	
		III
		110th CONGRESS
		2d Session
		S. RES. 488
		IN THE SENATE OF THE UNITED STATES
		
			March 14 (legislative
			 day, March 13), 2008
			Mrs. Feinstein (for
			 herself, Mr. Martinez,
			 Mr. Lugar, Mr.
			 Crapo, Mr. Bayh,
			 Mr. McConnell, Mrs. Boxer, Mr.
			 Bunning, Ms. Landrieu,
			 Mr. Feingold, Mr. Inhofe, Mr.
			 Johnson, Mr. Cochran,
			 Mr. Durbin, and Mr. Dodd) submitted the following resolution; which
			 was considerd and agreed to
		
		RESOLUTION
		Designating the week beginning March 16,
		  2008, as National Safe Place Week.
	
	
		Whereas the youths of the United States will be the future
			 bearers of the bright torch of democracy;
		Whereas youths need a safe haven from various negative
			 influences, such as child abuse, substance abuse, and crime, and youths need to
			 have resources readily available to assist them when faced with circumstances
			 that compromise their safety;
		Whereas the United States needs increased numbers of
			 community volunteers acting as positive influences on the youths of the
			 Nation;
		Whereas the Safe Place program is committed to protecting
			 the youths of the United States, the Nation's most valuable asset, by offering
			 short term safe places at neighborhood locations where trained volunteers are
			 available to counsel and advise young people seeking assistance and
			 guidance;
		Whereas the Safe Place program combines the efforts of the
			 private sector and nonprofit organizations to reach young people in the early
			 stages of crisis;
		Whereas the Safe Place program provides a direct way to
			 assist programs in meeting performance standards relative to outreach and
			 community relations, as set forth in the Runaway and Homeless Youth Act (42
			 U.S.C. 5701 et seq.);
		Whereas the Safe Place placard displayed at businesses
			 within communities stands as a beacon of safety and refuge to at-risk
			 youths;
		Whereas more than 900 communities in 41 States make the
			 Safe Place program available at nearly 16,000 locations;
		Whereas more than 200,000 youths have gone to Safe Place
			 locations to get help when faced with crisis situations and have received
			 counseling by phone as a result of Safe Place information the youths received
			 at school;
		Whereas, through the efforts of Safe Place coordinators
			 across the United States, each year more than 500,000 students learn in a
			 classroom presentation that the Safe Place program is a resource they can turn
			 to if they encounter an abusive or neglectful situation, and 1,000,000 Safe
			 Place information cards are distributed; and
		Whereas increased awareness of the Safe Place program will
			 encourage more communities to establish Safe Place locations for the youths of
			 the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of March 16 through March 22, 2008, as National Safe Place
			 Week; and
			(2)calls upon the
			 people of the United States and interested groups to—
				(A)promote awareness
			 of, and volunteer involvement in, the Safe Place program; and
				(B)observe the week
			 with appropriate ceremonies and activities.
				
